Citation Nr: 1411214	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service with the Merchant Marines from December 17, 1944 to August 15, 1945, with additional inactive service in the Merchant Marines thereafter.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  In October 2012, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board.  The Veteran was offered the opportunity for a second Board hearing, which he declined.  

In an October 2011 decision, the Board reopened the Veteran's previously denied claim and remanded the reopened claim for additional development.  The Board notes that the Veteran's claim was reopened in part due to the receipt of service personnel records.  When the new evidence received includes official service personnel records that existed and had not been associated with the claims file when VA first decided the claim, the previous claim is considered not final and should be reconsidered on the merits.  See 38 C.F.R. § 3.156(c).  Therefore, the issue is on appeal from the March 2002 rating decision.

The case was remanded for further development in April 2013 to attempt to verify any Merchant Marine service prior to July 1945 and to obtain an addendum VA opinion addressing the Veteran's fall and subsequent back sprain that occurred in March or April of 1945.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 107, 1110, 5103A (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that, through a July 2007 VCAA letter, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letter to the Veteran was provided in July 2007, prior to the initial unfavorable decision in October 2007.  The Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the July 2007 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service personnel records, a VA examination report and addendum opinion, VA treatment records, private medical records, and lay evidence.  The Board acknowledges that the Veteran's service treatment records are not associated with the claims file and are missing or were destroyed in a 1973 fire at the National Personnel Records Center.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA spine examination in December 2012, with a VA addendum opinion in February 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  In a March 2013 letter, the Veteran contended that the VA examination was not adequate because the two examiners in the room did not examine him, and one of the examiners gave him "dirty looks."  The United States Court of Appeals for the Federal Circuit has held that the Board is entitled to presume the competence of a VA examiner.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Rizzo to VA examiners).  The Veteran's bald statements as to inadequacy are refuted by the thoroughness of the examination report.  As the Veteran has provided no evidence to support his contentions, his allegations do not rebut the presumption of competency.  As a result, the Board finds that there is a sufficient, adequate examination of record to adjudicate the appeal.  Stefl, 21 Vet. App. at 123.  

Moreover, the December 2012 examination report is supplemented by a February 2014 addendum opinion that explicitly addresses the additional history provided by the Veteran during his August 2011 Board hearing.  The addendum opinion is based on a review of the claims file and medical records, and includes a sufficient explanation to justify its conclusion.  Therefore, the Board finds that the examination report and addendum opinion of record are adequate to decide the service connection claim, and further examination is not necessary. 

In August 2011, the Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At August 2011 Board hearing, the VLJ noted the bases of the prior determination and the elements that were lacking to substantiate the new and material claim; however, as the new evidence involved service personnel records, the issue currently on appeal is service connection.  The VLJ did not address the March 2002 service connection denial.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for service connection.  Although the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim, such action was not necessary, because the Veteran volunteered his treatment history and symptoms since service.  Thus, the Veteran is not shown to be prejudiced on this basis. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, degenerative disc disease is not among the chronic diseases listed in 38 C.F.R. § 3.309(a).  Therefore, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Analysis

During the August 2011 Board hearing, the Veteran reported a back sprain in March or April of 1945, which was due to a fall of fifteen or twenty feet from the mast of the ship to the tarps covering the hatches below.  The Veteran stated that the fall hurt and that his back was bruised.  He reported that he was laid up for two days, and was seen by a ship medic, who provided him with a back brace.  He also reported a back injury that occurred between 1951 and 1952 in Korea, which he described as more serious than his first back injury in 1945.  The Veteran testified that, a month or two after he left the Merchant Marines, he began seeing a doctor for his back condition.  During the Board hearing, he initially stated that he was currently seeing a doctor every three months for his back condition, but then clarified that he was last treated for his back condition three years prior (2008).

During the December 2012 VA spine examination, the Veteran reported his 1952 back injury but did not mention his 1945 injury. 

In a February 2014 VA addendum opinion, the examiner reviewed the updated records and assumed as true the Veteran's report of falling 15 to 20 feet in 1945, being diagnosed with a sprain, and being laid up for two days.  The examiner opined that the Veteran's 1945 injury had no relation to his current back disability.  The examiner described the back injury as "obviously transitory."  She cited the lack of evidence of back problems prior to 1997, and the lack of evidence of back problems in service or for several years after discharge from service.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6.  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces.

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marines includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941 through August 15, 1945 are considered to have had active service.  

At the time of the April 2013 Board decision, the Veteran's Merchant Marine service prior to July 1945 had not been verified.  On remand, the Board directed the RO to confirm the Veteran's dates of service prior to July 1945 and provide documentation in the claims file.  The RO accomplished this development.  

Additional DD-214s, which were acquired on remand, indicate that the Veteran had service in the Merchant Marines from December 1944 to August 1945.  These dates are within the period of armed conflict from December 7, 1941 to August 15, 1945, and thus constitute active service under VA's regulations.  Although the dates of service on the DD-214s include handwritten corrections, the documents were certified to be true copies by the United States Coast Guard, and thus provide an official record of service.      

Although the Veteran's first back injury (from March or April of 1945) occurred during a period when he was considered to be in active service, his second back injury occurred sometime between 1951 and 1952, during a period when he was not considered to be in "active service" as defined by regulation.  Therefore, while the Board must consider the Veteran's 1945 back injury in deciding his service connection claim, it is precluded from considering his early 1950's back injury, since the latter injury did not occur during a period of active service.

The Board proceeds to analyze the three elements of the service connection claim, and acknowledges that the first and second requirements (i.e., a current disability and an in-service injury, respectively) are met. 

The Veteran is shown to have a current disability.  The December 2012 VA spine examination report contains a diagnosis of degenerative disc disease (DDD) of the lumbar spine at L3 to L4, and L4 to L5, with Grade I spondylolisthesis of L4 on L5.  The VA examination report also contains a diagnosis of intervertebral disc syndrome (IVDS).  Private treatment records that include results from an October 2000 MRI also indicate findings consistent with a back disability.     

The Veteran is also shown to have incurred an in-service back injury.  Although the Veteran's service treatment records are not available, the Board finds the Veteran to be a competent and credible witness in his testimony concerning his 1945 back injury.  The Veteran is competent to report the events and circumstances of his service that are capable of lay observation, such as falling 15 to 20 feet from the mast of a ship to the tarps below.  Further, the Veteran is competent to report a contemporaneous medical diagnosis and thus is competent to report that after his fall, the ship's medic diagnosed him with a sprain and provided him with a back brace.  Jandreau at 1377.

As to the third and final element of the service connection claim, namely, whether there is a nexus between the Veteran's current disability and in-service injury, the Veteran is competent to report that he sought treatment for his back within a month or two after leaving the Merchant Marines, and that, as of his August 2011 Board hearing, he had recently sought treatment every three months, but stopped in 2008.  The Veteran, however, as a layperson, is not competent to provide an opinion as to whether his current disability is etiologically related to his 1945 injury in service because this involves a complex medical question that requires medical expertise, particularly as it is based upon interpretation of medical diagnostic testing such as X-rays and MRIs.  

During the December 2012 VA spine examination, the Veteran reported his 1952 back injury, but did not mention his 1945 injury.  In April 2013, the Board remanded the case, in part, for a VA addendum opinion to specifically address the 1945 back injury.  The Board specifically instructed the examiner to accept as credible the Veteran's testimony regarding this injury.

In a February 2014 addendum opinion, the examiner concluded that the Veteran's 1945 injury had no relation to his current back disability.  The examiner confirmed that she reviewed the claims file and assumed as true the Veteran's report of falling 15 to 20 feet, being diagnosed with a sprain, and being laid up for two days.  The examiner described the back injury as "obviously transitory."  She also cited the lack of evidence of back problems in service or for several years after discharge from service, until 1997.  The Board finds that the VA examiner complied with the Board's instructions in providing an adequate addendum opinion.  The opinion is unequivocal and provides a sufficient rationale in its support.

The claims file, which contains extensive private treatment records, along with VA treatment records, does not show any record of treatment for a back disability prior to 1997.  While the Veteran reported that he sought treatment for his back within a month or two after leaving the Merchant Marines, he has not asserted that he received continual treatment for his back in the intervening decades.  At his August 2011 Board hearing, he initially stated that he currently received treatment every three months, but then clarified that he was last treated for his back in 2008. 

The Board finds the Veteran to be competent and credible in asserting that his back had been heavily bruised since his injury in Korea in the early 1950's, with a resulting lump on his left side and a slight slouch.  However, the 1950's back injury occurred during a period in which the Veteran was not considered to be in active service according to VA regulations.  Therefore, although the Veteran has asserted continuous back trouble since his 1950's injury, he cannot be service-connected on that basis.  Given that the Veteran's active service injury occurred in 1945, more than 60 years ago, with no report of ongoing symptoms since a 1945 in-service injury, and in light of the VA examiner's opinion, the Board finds that the preponderance of the evidence is against the claim.

In sum, while the Veteran is shown to have a current disability and has provided evidence of an in-service injury, the evidence preponderates against a nexus between the 1945 injury and the current back disability.  As such, service connection must be denied. 


ORDER

Service connection for a back disability is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


